20-10161-jlg          Doc 191       Filed 02/18/20 Entered 02/18/20 21:44:30                    Main Document
                                                 Pg 1 of 10



WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Proposed Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
FAIRWAY GROUP HOLDINGS CORP., et al., :                                Case No. 20-10161 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON FEBRUARY 20, 2020 AT 2:00 P.M.

Location of Hearing:          United States Bankruptcy Court for the Southern District of New York,
                              before the Honorable James L. Garrity, Jr., United States Bankruptcy
                              Judge, One Bowling Green, Courtroom 601, New York, New York 10004




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Fairway Group Holdings Corp. (2788); Fairway Group Acquisition Company (2860);
    Fairway Bakery LLC (4129); Fairway Broadway LLC (8591); Fairway Chelsea LLC (0288); Fairway Construction
    Group, LLC (2741); Fairway Douglaston LLC (2650); Fairway East 86th Street LLC (3822); Fairway eCommerce
    LLC (3081); Fairway Georgetowne LLC (9609); Fairway Greenwich Street LLC (6422); Fairway Group Central
    Services LLC (7843); Fairway Group Plainview LLC (8643); Fairway Hudson Yards LLC (9331); Fairway Kips
    Bay LLC (0791); FN Store LLC (9240); Fairway Paramus LLC (3338); Fairway Pelham LLC (3119); Fairway
    Pelham Wines & Spirits LLC (3141); Fairway Red Hook LLC (8813); Fairway Stamford LLC (0738); Fairway
    Stamford Wines & Spirits LLC (3021); Fairway Staten Island LLC (1732); Fairway Uptown LLC (8719); Fairway
    Westbury LLC (6240); and Fairway Woodland Park LLC (9544). The location of the Debtors’ corporate
    headquarters is 2284 12th Avenue, New York, New York 10027. Fairway Community Foundation Inc., a charitable
    organization, owned by Fairway Group Holdings Corp., is not a debtor in these proceedings.




WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30         Main Document
                                                Pg 2 of 10



I.        STATUS CONFERENCE:

          1.        Initial Case Conference [ECF No. 79]

                    Status: This matter is going forward as a status conference.

II.       UNCONTESTED MATTERS SEEKING FINAL RELIEF:

          2.        Motion of Debtors for Entry of Order (I) Authorizing Debtors to (A) Continue
                    Using Existing Cash Management System, Bank Accounts, and Business Forms,
                    (B) Implement Changes to Cash Management System in the Ordinary Course of
                    Business, and (C) Continue Intercompany Transactions; (II) Confirming
                    Administrative Expense Priority for Postpetition Intercompany Claims; and
                    (III) Granting Related Relief [ECF No. 8]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Response Filed:

                              A.   United Natural Foods, Inc. and Albert’s Organics, Inc.’s Objection
                                   [ECF No. 143]

                    Related Documents:

                              B.   Emergency Bridge Order Authorizing (I) Postpetition Use of Cash
                                   Collateral and (II) Use of Cash Management on an Interim Basis for
                                   Critical Expenses [ECF No. 33]

                              C.   Interim Order (I) Authorizing Debtors to (A) Continue Using
                                   Existing Cash Management System, Bank Accounts, and Business
                                   Forms, (B) Implement Changes to Cash Management System in the
                                   Ordinary Course of Business, and (C) Continue Intercompany
                                   Transactions; (II) Confirming Administrative Expense Priority for
                                   Postpetition Intercompany Claims; and (III) Granting Related Relief
                                   [ECF No. 69]

                              D.   Notice of Revised Proposed Order [ECF No. 190]

                    Status: The Debtors have resolved the objection of United Natural Foods, Inc. and
                            Albert’s Organics, Inc. [ECF No. 143]. Thus, this matter is going forward
                            on an uncontested basis.

          3.        Motion of Debtors for (I) Authority to (A) Obtain Postpetition Financing, (B) Use
                    Cash Collateral, (C) Grant Liens and Provide Superpriority Administrative Expense
                    Status, (D) Grant Adequate Protection, (E) Modify the Automatic Stay, and
                    (F) Schedule a Final Hearing and (II) Related Relief [ECF No. 20]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)



                                                     2
WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30        Main Document
                                                Pg 3 of 10



                    Response Filed:

                              A.   Levin Management Corporation, as agent for Post Road Plaza
                                   Leasehold, LLC’s Objection [ECF No. 150]

                              B.   Official Committee of Unsecured Creditors’ Objection
                                   [ECF No. 159]

                    Related Documents:

                              C.   Declaration of Michael Nowlan Pursuant to Rule 1007-2 of Local
                                   Bankruptcy Rules for Southern District of New York [ECF No. 5]

                              D.   Declaration of Abel Porter Pursuant to Rule 1007-2 of Local
                                   Bankruptcy Rules for Southern District of New York [ECF No. 25]

                              E.   Emergency Bridge Order Authorizing (I) Postpetition Use of Cash
                                   Collateral and (II) Use of Cash Management on an Interim Basis for
                                   Critical Expenses [ECF No. 33]

                              F.   Notice of Filing Exhibit to DIP Motion [ECF No. 55]

                              G.   Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and
                                   507: (A) Authorizing Debtors to Obtain Post-Petition Financing and
                                   Use Cash Collateral; (B) Granting Liens and Providing
                                   Superpriority Administrative Expense Status; (C) Granting
                                   Adequate Protection; (D) Modifying Automatic Stay;
                                   (E) Scheduling A Final Hearing; and (F) Granting Related Relief
                                   [ECF No. 78]

                              H.   Debtors’ Reply in Support of Final DIP Order [ECF No. 176]

                    Status: The Debtors have resolved the objection of the Official Committee of
                            Unsecured Creditors (the “Committee”) [ECF No. 159], and the
                            Proposed Final Order submitted to the Court [ECF No. 176] incorporates
                            the resolutions reached with the Committee. The Debtors also have
                            resolved the objection of Levin Management Corporation [ECF No. 150].
                            Thus, this matter is going forward on an uncontested basis.

          4.        Motion of Debtors for Authority to (I) Pay Certain Prepetition Wages and
                    Reimbursable Employee Expenses, (II) Pay and Honor Employee Medical and
                    Other Benefits, (III) Continue Employee Benefits Programs, and (IV) Related
                    Relief [ECF No. 13]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.




                                                    3
WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30         Main Document
                                                Pg 4 of 10



                    Related Documents:

                              A.   Interim Order Authorizing Debtors, to (I) Pay Certain Prepetition
                                   Wages and Reimbursable Employee Expenses, (II) Pay and Honor
                                   Employee Medical and Other Benefits, Continue Employee Benefits
                                   Programs, and (III) Granting Related Relief [ECF No. 73]

                              B.   Notice of Revised Proposed Order [ECF No. 166]

                    Status: This matter is going forward on an uncontested basis.

          5.        Motion of Debtors for (I) Authority to Pay Certain Prepetition Obligations to
                    Critical Vendors; (II) Approval of Related Procedures; and (III) Related Relief
                    [ECF No. 17]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.

                    Related Documents:

                              A.   Interim Order (I) Authorizing Debtors to Pay Certain Prepetition
                                   Obligations to Critical Vendors; (II) Approving Related Procedures;
                                   and (III) Granting Related Relief [ECF No. 74]

                              B.   Notice of Revised Proposed Order [ECF No. 161]

                    Status: This matter is going forward on an uncontested basis.

          6.        Motion of Debtors for (I) Authority to (A) Maintain Certain Trust Fund Programs,
                    (B) Release Certain Funds Held in Trust, (C) Continue to Perform and Honor
                    Related Obligations and (II) Related Relief [ECF No. 14]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.

                    Related Documents:

                              A.   Interim Order Authorizing Debtors to (I) Maintain Certain Trust
                                   Fund Programs, (A) Release Certain Funds Held in Trust,
                                   (C) Continue to Perform and Honor Related Obligations; and
                                   (II) Granting Related Relief [ECF No. 83]

                              B.   Notice of Revised Proposed Order [ECF No. 164]

                    Status: This matter is going forward on an uncontested basis.




                                                    4
WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30          Main Document
                                                Pg 5 of 10



          7.        Motion of Debtors for Authority to (I) Pay Prepetition Claims of Shippers and
                    Miscellaneous Lien Claimants, (II) Confirm Administrative Expense Priority of
                    Undisputed Commencement Date Orders and Satisfy Such Obligations in the
                    Ordinary Course of Business, and (III) Pay PACA/PASA Claims [ECF No. 11]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.

                    Related Documents:

                              A.   Interim Order Authorizing Debtors to (A) Pay Prepetition Claims of
                                   Shippers and Miscellaneous Lien Claimants, (B) Confirm
                                   Administrative Expense Priority of Undisputed Commencement
                                   Date Orders and Satisfy Such Obligations in the Ordinary Course of
                                   Business, and (C) Pay PACA/PASA Claims [ECF No. 76]

                              B.   Notice of Revised Proposed Order [ECF No. 162]

                    Status: This matter is going forward on an uncontested basis.

          8.        Motion of Debtors for (I) Authorization to (A) Continue to Maintain their Insurance
                    Policies and Programs and Surety Bond Program and (B) Honor all Obligations
                    with Respect Thereto; (II) Modification of the Automatic Stay with Respect to the
                    Workers Compensation Program; and (III) Related Relief [ECF No. 16]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.

                    Related Documents:

                              A.   Interim Order (I) Authorizing Debtors to (A) Continue to Maintain
                                   their Insurance Policies and Programs and Surety Bond Program and
                                   (B) Honor all Obligations with Respect Thereto; (II) Modifying the
                                   Automatic Stay with Respect to the Workers’ Compensation
                                   Program; and (III) Granting Related Relief [ECF No. 80]

                              B.   Notice of Revised Proposed Order [ECF No. 167]

                    Status: This matter is going forward on an uncontested basis.

          9.        Motion of Debtors for Authorization to Pay Certain Prepetition Taxes and Fees
                    [ECF No. 12]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.



                                                     5
WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30         Main Document
                                                Pg 6 of 10



                    Related Documents:

                              A.   Interim Order Authorizing Debtors to Pay Certain Prepetition
                                   Taxes and Fees [ECF No. 86]

                              B.   Notice of Revised Proposed Order [ECF No. 163]

                    Status: This matter is going forward on an uncontested basis.

          10.       Motion of Debtors for Authority to (I) Maintain and Administer Prepetition
                    Customer Programs, Promotions and Practices and (II) Pay and Honor Related
                    Prepetition Obligations [ECF No. 10]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.

                    Related Documents:

                              A.   Interim Order Authorizing Debtors to (I) Maintain and Administer
                                   Prepetition Customer Programs, Promotions and Practices; and
                                   (II) Pay and Honor Related Prepetition Obligations [ECF No. 81]

                              B.   Notice of Revised Proposed Order [ECF No. 165]

                    Status: This matter is going forward on an uncontested basis.

III.      UNCONTESTED SECOND DAY MATTERS:

          11.       Motion of Debtors for Entry of an Order Establishing Notification Procedures and
                    Approving Restrictions on Certain Transfers of Interests in the Debtors
                    [ECF No. 22]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.

                    Related Document:

                              A.   Notice of Revised Proposed Order [ECF No. 168]

                    Status: This matter is going forward on an uncontested basis.

          12.       Motion of Debtors for Entry of an Order Implementing Certain Notice and Case
                    Management Procedures [ECF No. 9]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.



                                                    6
WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30         Main Document
                                                Pg 7 of 10



                    Related Document:

                              A.   Notice of Revised Proposed Order [ECF No. 170]

                    Status: This matter is going forward on an uncontested basis.

          13.       Omnibus Motion of Debtors to (I) Reject Certain Unexpired Leases of
                    Nonresidential Real Property, (II) Establish Procedures for Rejection of Unexpired
                    Leases of Nonresidential Real Property, and (III) Abandon Property in Connection
                    Therewith [ECF No. 103]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:

                              A.   2290 12th Avenue LLC’s Limited Objection [ECF No. 122]

                              B.   Calandra, LLC’s Objection [ECF No. 140]

                              C.   Federal Realty Investment Trust’s Objection [ECF No. 146]

                              D.   Levin Management Corporation, as agent for Post Road Plaza
                                   Leasehold, LLC’s Objection [ECF No. 152]

                    Related Document:

                              E.   Notice of Withdrawal of 2290 12th Avenue LLC’s Limited
                                   Objection [ECF No. 138]

                              F.   Notice of Revised Proposed Order [ECF No. 189]

                    Status: The Debtors have resolved the objections filed by Calandra, LLC [ECF
                            No. 140], Federal Realty Investment Trust [ECF No. 146], Levin
                            Management Corporation [ECF No. 152]; and 2290 12th Avenue LLC
                            withdrew their objection [ECF No. 138].Thus, this matter is going forward
                            on an uncontested basis.

          14.       Motion of Debtors for Entry of an Order Establishing Procedures for Interim
                    Compensation and Reimbursement of Expenses of Professionals [ECF No. 110]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.

                    Related Document:

                              A.   Notice of Revised Proposed Order [ECF No. 171]

                    Status: This matter is going forward on an uncontested basis.



                                                    7
WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30         Main Document
                                                Pg 8 of 10



          15.       Motion of Debtors for Authority to Employ Professionals Used in Ordinary
                    Course of Business [ECF No. 111]

                    Response Deadline:    February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:      None.

                    Related Document:

                              A.   Notice of Revised Proposed Order [ECF No. 169]

                    Status: This matter is going forward on an uncontested basis.

IV.       CONTESTED SECOND DAY MATTERS:

          16.       Motion of Debtors for Entry of Orders (I)(A) Approving Bidding Procedures for
                    Sales of Debtors’ Assets, (B) Approving Stalking Horse Bid Protections,
                    (C) Authorizing Designation of Additional Stalking Horse Bidders,
                    (D) Scheduling Auctions for and Hearings to Approve Sales of Debtors' Assets,
                    (E) Approving Form and Manner of Notice of Sales, Auctions, and Sale Hearings,
                    (F) Approving Assumption and Assignment Procedures and Form and Manner of
                    Notice of Assumption and Assignment, and (G) Granting Related Relief; and
                    (II)(A) Authorizing Sale of Debtors' Assets Free and Clear of Liens, Claims,
                    Interests, and Encumbrances, (B) Authorizing Assumption and Assignment of
                    Executory Contracts and Unexpired Leases, and (C) Granting Related Relief
                    [ECF No. 21]

                    Response Deadline: February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:

                              A.   Federal Realty Investment Trust’s Objection [ECF No. 142]

                              B.   Ventura in Manhattan, Inc.’s Objection [ECF No. 149]

                              C.   Levin Management Corporation, as agent for Post Road Plaza
                                   Leasehold, LLC’s Objection [ECF No. 151]

                              D.   400 Walnut Avenue, LLC’s Objection [ECF No. 156]

                    Related Document:

                              E.   Debtors’ Omnibus Reply to Responses to Debtors’ Request for
                                   Approval of Global Bidding Procedures and Related Relief
                                   [ECF No. 172]

                              F.   Supplemental Declaration of Scott Moses in Support
                                   [ECF No. 173]



                                                    8
WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30        Main Document
                                                Pg 9 of 10



                    Status: This matter is going forward on a contested basis.

          17.       Motion of Debtors for (I) Approval of Procedures for Store Closing Sales and
                    (II) Related Relief [ECF No. 104]

                    Response Deadline:     February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:

                              A.   Calandra, LLC’s Objection [ECF No. 140]

                              B.   Federal Realty Investment Trust’s Objection [ECF No. 148]

                              C.   Ventura in Manhattan, Inc.’s Objection [ECF No. 149]

                              D.   Levin Management Corporation, as agent for Post Road Plaza
                                   Leasehold, LLC’s Objection [ECF No. 153]

                    Related Document:

                              E.   Debtors’ Omnibus Reply to Objections to Debtors’ Motion for (I)
                                   Approval of Procedures for Store Closing Sales and (II) Related
                                   Relief [ECF No. 175]

                    Status: This matter is going forward on a contested basis.

          18.       Motion of Debtors Requesting Entry of an Order (I) Approving Debtors Proposed
                    Form of Adequate Assurance of Payment to Utility Providers, (II) Establishing
                    Procedures for Determining Adequate Assurance of Payment for Future Utility
                    Services; and (III) Prohibiting Utility Providers from Altering, Refusing, or
                    Discontinuing Utility Service [ECF No. 18]

                    Response Deadline:     February 13, 2020 at 4:00 p.m. (Eastern Time)

                    Responses Filed:

                              A.   Consolidate Edison Company of New York, et al.’s Objection
                                   [ECF No. 123]

                              B.   Red Hook Green Power LLC’s Objection [ECF No. 136]

                    Related Document:

                              C.   Debtors’ Omnibus Reply [ECF No. 174]

                              D.   Declaration of Vicki Piazzi in Support of Consolidate Edison
                                   Company of New York, et al.’s Objection [ECF No. 181]




                                                     9
WEIL:\97360231\6\44444.0009
20-10161-jlg          Doc 191      Filed 02/18/20 Entered 02/18/20 21:44:30         Main Document
                                               Pg 10 of 10



                              E.   Declaration of Pawel Sakowski in Support of Consolidate Edison
                                   Company of New York, et al.’s Objection [ECF No. 182]

                              F.   Declaration of Kevin McKiernan in Support of Consolidate Edison
                                   Company of New York, et al.’s Objection [ECF No. 183]

                              G.   Declaration of Gregory O’Connell in Support of Red Hook Green
                                   Power LLC’s Objection [ECF No. 184]

                              H.   Declaration of Joy Scaglione in Support of Consolidate Edison
                                   Company of New York, et al.’s Objection [ECF No. 186]

                    Status: This matter is going forward on a contested basis.



          Dated: February 18, 2020
                 New York, New York
                                                    /s/ Sunny Singh
                                                   WEIL, GOTSHAL & MANGES LLP
                                                   767 Fifth Avenue
                                                   New York, New York 10153
                                                   Telephone: (212) 310-8000
                                                   Facsimile: (212) 310-8007
                                                   Ray C. Schrock, P.C.
                                                   Sunny Singh

                                                   Proposed Attorneys for Debtors
                                                   and Debtors in Possession




                                                    10
WEIL:\97360231\6\44444.0009
